H. T. Kellogg, J.:
The deceased employee died as the result of an infection received through an opening in his right foot which was caused by a traumatic injury. On the day when he last worked for *572his employer he was engaged with an iron bar in moving steel billets in a railway ear. It is claimed that he received the injury which caused the infection by the falling of the bar or a billet upon his foot. In support of the claim a statement made in the employer’s first report of injury is urged, which reads as follows: “ Describe in full how the accident occurred: Unloading billets in yard and one of the billets scratched his foot. He had the doctor on Sunday Dec. 14th, and reported the accident on Monday the 15th. Doctor found blood poisoning and had man sent to the Troy Hospital.” The report is subscribed as follows: “ Rail Joint Company. Signed W. J. Bradley, Official Title: Superintendent.” The subscription was not made in the handwriting of W. J. Bradley, but was in fact written by Mary B. Brody, a clerk and stenographer in the employment of the Rail Joint Company. She testified as follows: “ Q. Have you charge of reporting all accidents sustained by employees of the company? A. Yes, sir. Q. Did you make out the accident report in this case to which I. refer you? A. Yes, sir. Q. That is signed by W. J. Bradley; is that Mr. Bradley’s signature? A. No, that is my signature. Q. Therefore, Mr. Bradley had no knowledge of this report? A. No, sir.” Her assertion that she had charge of reporting all accidents was not contradicted by any officer of the company. The statement which Miss Brody gave must, therefore, be regarded as an admission of a fact of liability made by the employer itself through an authorized agent. It cannot matter that the bases of her statement were the declarations of the deceased. Since an admission of a party made out of court is in itself hearsay, receivable in evidence under a definitely recognized exception to the hearsay rule, its competency or relevancy cannot be affected by the question whether the party making it had personal knowledge or merely information as to the fact admitted. In other words, the law does pot distinguish for the purposes of admissibility and relevancy between hearsay statements based on knowledge and hearsay statements based on other hearsay. In this case, therefore, we have common-law evidence of the occurrence of an accident in the course of an employment which arose therefrom, and are not compelled to rely solely upon the statements of the deceased *573person himself as to the cause of his injury. We think, therefore, that the Commission was justified in making the award.
The award should be affirmed.
Award unanimously affirmed.